Case 2:20-mj-03655-DUTY Document 1 Filed 08/04/20 Page 1 of 19 Page ID #:1
Case 2:20-mj-03655-DUTY Document 1 Filed 08/04/20 Page 2 of 19 Page ID #:2



                               AFFIDAVIT

I, Robert C. McElroy, being duly sworn, declare and state as

follows:
                       I. PURPOSE OF AFFIDAVIT

     1.    This affidavit is made in support of a criminal

complaint against and arrest warrant for, SERGE AGOPIAN

(“AGOPIAN”) for a violation of Title 18, United States Code,

Section 875(c) (Threats by Interstate Communications).          This

affidavit is also made in support of search warrants for the

following locations:

           a.     The premises located at 120 East C Street, Unit

A, Port Hueneme, CA 93041 (the “SUBJECT PREMISES”), as described

more fully in Attachment A-1;

           b.     A 1998 Ford Taurus station wagon bearing

California license plate 4EYW207 (“SUBJECT VEHICLE 1”), as

described more fully in Attachment A-2;

           c.     A 2018 Honda CR-V bearing California license

plate 8FHV040 (“SUBJECT VEHICLE 2”), as described more fully in

Attachment A-3;

     2.    The requested search warrants seek authorization to

seize evidence, fruits, or instrumentalities of violations of

Title 18, United States Code, Sections 875(c) (Threats by

Interstate Communications), 876 (Mailing Threatening

Communications), 1461 (Mailing Obscene, Lewd, Lascivious,

Indecent, Filthy, or Vile Matter), and 2261A(2) (Stalking) (the

“Subject Offenses”), as described more fully in Attachment B.
Case 2:20-mj-03655-DUTY Document 1 Filed 08/04/20 Page 3 of 19 Page ID #:3



Attachments A-1, A-2, A-3, and B, are incorporated herein by

reference.

        3.   The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and

warrants, and does not purport to set forth all of my knowledge

of or investigation into this matter.       Unless specifically

indicated otherwise, all conversations and statements described

in this affidavit are related in substance and in part only.
                       II. BACKGROUND OF AFFIANT

        4.   I am a Special Agent (“SA”) for the Federal Bureau of

Investigation (“FBI”) and have been so employed since October

2019.    As a Special Agent I completed the FBI Academy in

Quantico, Virginia, and received training to include the

fundamentals of law, ethics, interviewing, report writing,

firearms, surveillance, defensive tactics, and case management.

From March 2020 to the present, I have been assigned to the

Violent Crimes Squad investigating threats to individuals and

fugitive investigations in the Los Angeles Division of the FBI.

        5.   Over the past four months, I have been assigned 24

threat investigations concerning civilians as well as United

States Government employees.      Some of these investigations have

resulted in arrests for which I was the affiant for the arrest

warrants and search warrants.      I have also testified before



                                       2
Case 2:20-mj-03655-DUTY Document 1 Filed 08/04/20 Page 4 of 19 Page ID #:4



Grand Jury and secured indictments against those who have made

similar threats to others.
                   III. SUMMARY OF PROBABLE CAUSE

     6.    As set forth in greater detail below, beginning in the

early 1990s, SERGE AGOPIAN (“AGOPIAN”), who was then in his

early 20s, became infatuated with VICTIM 1, a college student at

the time, and began a 30-year pattern of stalking and harassing

VICTIM 1 and her family.     In or around the Fall of 1991, VICTIM

1 obtained a restraining order (the “Restraining Order”) against

AGOPIAN.   In or around April 1992, AGOPIAN was arrested for

violating the Restraining Order when he physically attacked

VICTIM 1 in her college bookstore.

     7.    In April 2020, VICTIM 3, VICTIM 1’s college-aged

daughter, received an email to her college email account from an

anonymous email account.     Around the same time, VICTIM 3

received two unsigned typed letters sent via U.S. Mail to VICTIM

3’s home address and to the work address of VICTIM 2 (VICTIM 3’s

father).   The email and letters contained the identical message,

which detailed the locations where the author claimed to have

recently seen VICTIM 3 play sports, and included a threat to

rape and kill VICTIM 3.

     8.    One of the letters mailed to VICTIM 3 contained a

fingerprint that matched AGOPIAN’s fingerprint.
                   IV. STATEMENT OF PROBABLE CAUSE

     9.    In or around April 8, 2020, FBI began investigating

threats received by a victim via email and U.S. Mail.          Based on

my review of law enforcement reports, conversations with other

                                       3
Case 2:20-mj-03655-DUTY Document 1 Filed 08/04/20 Page 5 of 19 Page ID #:5



law enforcement agents, and my own knowledge of the

investigation, I am aware of the following:
     A.      AGOPIAN’s Harassing Conduct Began in the 1990s

     10.     On July 22, 2020, the FBI interviewed VICTIM 1, who

relayed the history of AGOPIAN’s harassment and threatening

conduct towards VICTIM 1 and her family.

     11.     According to VICTIM 1, VICTIM 1 attended University of

California Santa Barbara (“UCSB”) from 1989 to 1993.          In her

second year, VICTIM 1 was contacted by AGOPIAN by phone “out of

the blue” and without inviting AGOPIAN to call her and without

giving AGOPIAN her phone number.      AGOPIAN told VICTIM 1 he saw

her at a party and said she was very pretty.        VICTIM 1 had never

met AGOPIAN and did not know who he was.        Thereafter, AGOPIAN

began to send VICTIM 1 unsolicited roses, cassette tapes with

recorded love songs, poetry, letters, and condoms to her

residence.    VICTIM 1 never dated, met, or had any personal

contact whatsoever with AGOPIAN.      VICTIM 1 did not know how

AGOPIAN was able to obtain her telephone number or her residence
address.     After many unsolicited calls and deliveries, VICTIM 1

asked AGOPIAN to stop all communication with her because VICTIM

1 felt very uncomfortable.

     12.     VICTIM 1 moved to Los Angeles, CA to her parent's home

during the summer of 1991.     One day, roses with dog feces were

delivered to her at her parents’ home from an anonymous sender.

On another occasion, an anonymous package arrived at her

parents’ home, containing several batteries, wires, and other

items which appeared to resemble a bomb.        VICTIM 1's parents

                                       4
Case 2:20-mj-03655-DUTY Document 1 Filed 08/04/20 Page 6 of 19 Page ID #:6



immediately called the police and a bomb squad came out and

evacuated the area.    Also inside the package was a joker playing

card with the words “You Lose” written on it.        VICTIM 1 believed

that AGOPIAN was responsible for the harassment.         VICTIM 1 and

her parents contacted the Dean of Students at UCSB and reported

AGOPIAN's continued and ongoing harassment.        At the University’s

recommendation, VICTIM 1 obtained the Restraining Order against

AGOPIAN, which was subsequently granted and renewed on two

occasions, each being about three years in duration.

     13.   VICTIM 1 returned to UCSB for the start of the next

school year.   While at UCSB, VICTIM 1 would often find her

vehicle tires intentionally deflated, which she attributed to

AGOPIAN.   On one occasion VICTIM 1 was in a UCSB bookstore and a

man she later learned was AGOPIAN was there.        AGOPIAN approached

VICTIM 1 and pushed VICTIM 1 into a shelf of books, toppling the

shelves causing VICTIM 1 to fall the ground.        The police were

called and AGOPIAN was arrested.

     14.   VICTIM 1 told law enforcement that AGOPIAN went to law
school but did not pass the moral character portion of the

process.   When AGOPIAN learned he did not pass the moral

character application because of the harassment and the

Restraining Order granted to VICTIM 1, AGOPIAN sued VICTIM 1 for

defamation.    VICTIM 1 was represented in the defamation lawsuit

by VICTIM 2, whom VICTIM 1 dated and later married.         VICTIM 1

and VICTIM 2 are now divorced.

     15.   Since then, and continuing for many years, VICTIM 1

and her family had received very vulgar, lewd, and obscene

                                       5
Case 2:20-mj-03655-DUTY Document 1 Filed 08/04/20 Page 7 of 19 Page ID #:7



letters.    VICTIM 1 told law enforcement that she believed that

AGOPIAN sent those letters because the content and style of the

letters were similar to the letters AGOPIAN sent to VICTIM 1 in

the past.   Vulgar letters, either unsigned or using false names,

were also sent to many of VICTIM 1’s parents’ neighbors stating

VICTIM 1’s parents were pedophiles and sex offenders.          VICTIM

1’s second husband also received harassing letters after his

marriage to VICTIM 1.

     16.    Approximately five or six years ago, VICTIM 1’s law

firm employer received very vulgar and defamatory anonymous

letters and emails about VICTIM 1.         VICTIM 1’s boss approached

VICTIM 1 and said they did not believe the letters and agreed to

hire a private investigator to find the source of the letters

and emails.   VICTIM 1’s boss even responded to the email saying

they supported VICTIM 1.     After this, many other outside lawyers

within the same legal specialty received anonymous letters and

emails about VICTIM 1, saying VICTIM 1 was being fired by her

law firm and advising not to do business with her.         VICTIM 1
told law enforcement that she suspected that AGOPIAN was

responsible for these letters and emails.        The private

investigators could not find the source of the anonymized emails

but did learn that AGOPIAN lived in Ventura County.

     17.    During an interview with law enforcement, VICTIM 1 was

shown a photograph which she immediately recognized as AGOPIAN.

VICTIM 1 never had a personal or professional relationship with

AGOPIAN.    The only time VICTIM 1 ever saw AGOPIAN face to face



                                       6
Case 2:20-mj-03655-DUTY Document 1 Filed 08/04/20 Page 8 of 19 Page ID #:8



was in the UCSB bookstore and in court when the Restraining

Order was granted.
     B.    Email to VICTIM 3

     18.   VICTIM 3 is the daughter of VICTIM 1 and VICTIM 2.             On

April 6, 2020, at 10:54 p.m., an anonymous email was sent to

VICTIM 3 at VICTIM 3’s university email address.         The message in

its entirety is below.



     From: Anonymousemail <noreply@anonymousemail.me>

     Date: Mon, Apr 6, 2020 at 10:54 PM

     Subject: [VICTIM 3]

     To: <[VICTIM 3]@ucsc.edu>



     This message was sent via anonymousemail

     To remove this signature and unlock all features go premium



     Hi there. I enjoyed watching you play at Whittier, Cal

     Tech, and Cal Lutheran.      Too bad I won’t be able to watch
     you play again for a while.      You have a pretty smile.       UC

     Santa Cruz is such a lovely campus.        I just want you to

     know if I rape and kill you, it will be because your father

     is a thief and an evil traitor who associates with

     dangerous people and keeps secrets from you and your

     mother.



     19.   VICTIM 3 is a student athlete at UC Santa Cruz, who

travels to other colleges and universities to play her sport,

                                       7
Case 2:20-mj-03655-DUTY Document 1 Filed 08/04/20 Page 9 of 19 Page ID #:9



including the locations identified in the email above.          VICTIM 3

confirmed that the team’s game schedule is posted publicly on

the internet.

     20.   On August 3, 2020 online research for

'anonymousemail.me' resulted in the ".me" designation denoting a

Montenegro-based company. Contact information for

'anonymousemail.me' resulted in the following email address:

anonymousemail.me@protonmail.com.      An online search for

information on Protonmail revealed Protonmail is a secured email

incorporated in Switzerland and all servers are located in

Switzerland.    Per the Protonmail official website,

www.protonmail.com, Protonmail uses “end-to-end encryption and

zero access encryption to secure emails.        This means even we

cannot decrypt and read your emails.       As a result, your

encrypted emails cannot be shared with third parties.”          “No

personal information is required to secure your secure email

account.   By defaults, we do not keep any IP logs which can be

linked to your anonymous email account.”
     21.   Agents are continuing to investigate whether IP

Information can be obtained from Protonmail.
     C.    Letters Sent to VICTIM 3

     22.   Following her receipt of the April 6, 2020 email,

VICTIM 3 received two letters postmarked on April 7, 2020.            One

of the letters was addressed to VICTIM 3 at her residence in Los

Angeles and the other letter was addressed to VICTIM 3 at her

father’s (VICTIM 2) place of employment in Los Angeles.



                                       8
Case 2:20-mj-03655-DUTY Document 1 Filed 08/04/20 Page 10 of 19 Page ID #:10



        23.   Both letters bear a legible postmark from Santa

Barbara, California and both letters appear to have been typed

in normal case, black colored font.

        24.   In both letters, the message was identical with no

signature line.     The content of the message is below.

        Hi there. I enjoyed watching you play at Whittier, Cal
        Tech, and Cal Lutheran. Too bad I won’t be able to
        watch you play again for a while. You have a pretty
        smile. UC Santa Cruz is such a lovely campus. I just
        want you to know if I rape and kill you, it will be
        because your father is a thief and an evil traitor who
        associates with dangerous people and keeps secrets
        from you and your mother.
        D.    The Threatening Letters Were Posted by Mail

        25.   On July 30, 2020, SA Ryan and I spoke with Postal

Inspector Mark Trachtenberg, of the United States Postal

Inspection Service, who said the following, in substance and in

part:

              a.   A postmark is a positive indicator that something

was sent via the USPS.      The postmark is generated at the first

processing and distribution center that the item goes to after

being picked up by a mail carrier.          The postmark identifies the
processing center that processed the letter.

              b.   At the processing center, a number of codes are

added to the envelope.      A florescent barcode is printed on the

back of the letter and a machine takes an image of the front of

the envelope that allows the system to Optical Character

Recognition the address the letter is being mailed to.           The

barcode on the front of the envelope is then printed.           This

barcode identifies the address the letter was mailed to and


                                        9
Case 2:20-mj-03655-DUTY Document 1 Filed 08/04/20 Page 11 of 19 Page ID #:11



provides an identification number that corresponds to the date

and time the letter was processed.        The barcode information can

be identified indefinitely.

      26.    I know from speaking with SA Ryan that the two

envelopes that contained the threatening letters bear both a

postmark and the barcodes described by Postal Inspector

Trachtenberg as being hallmarks of an envelope having gone

through the USPS mail stream.
      E.     Identification of AGOPIAN

      27.    Both of the letters received by VICTIM 3 were sent to

the Los Angeles Police Department Technical Investigation

Division (“The Lab”) for fingerprint and DNA analysis.           The

letter that was postmarked on April 7, 2020, and was sent to

VICTIM 3 at her Los Angeles residence contained a fingerprint on

the front side of the letter.       The Lab conducted a fingerprint

comparison between AGOPIAN’s fingerprints saved in the Automated

Fingerprint Identification System (“AFIS”) as a result of the

Restraining Order proceedings, and the fingerprint on the front
side of the April 7, 2020 letter sent to VICTIM 3’s Los Angeles

residence.    The fingerprint on the letter matched AGOPIAN’s

fingerprint in the AFIS.
      F.     Interview of VICTIM 3

      28.    VICTIM 3 was interviewed on July 29, 2020, by SA Ryan

and Los Angeles Police Department Detective Mark Seston.           During

the interview, VICTIM 3 stated that when VICTIM 3 initially

received the threatening email at VICTIM 3’s university email

address, VICTIM 3 felt “very scared” and “very violated.”

                                       10
Case 2:20-mj-03655-DUTY Document 1 Filed 08/04/20 Page 12 of 19 Page ID #:12



VICTIM 3 did not sleep well that night and became worried for

her safety and the safety of her family.         VICTIM 3 continued to

tell SA Ryan and Detective Seston that when she received the two

threatening letters, VICTIM 3’s fear and concern was reignited.

Furthermore, the letters were addressed to VICTIM 3’s residence,

which made VICTIM 3 even more frightened that the sender knew

where VICTIM 3 lived.
      G.     Identification of the SUBJECT PREMISES and the SUBJECT
             VEHICLES

      29.    On July 9, 2020, the FBI conducted a California

Department of Motor Vehicle (“DMV”) query on AGOPIAN.           The DMV

database search for AGOPIAN’s residence returned to a

residential address of 120 East C Street, Unit A, Port Hueneme,

California (the “SUBJECT PREMISES”), which is located in Ventura

County.

      30.    The DMV query also returned vehicles registered to

AGOPIAN.    One of the vehicles was a Ford Taurus bearing the

California license plate 4EYW207 (“SUBJECT VEHICLE 1”).           This

vehicle was registered to the SUBJECT PREMISES.
      31.    On July 24, 2020, in the afternoon, SA Ryan conducted

surveillance of the SUBJECT PREMISES.        SA Ryan clearly

identified the SUBJECT PREMISES as there was a porch light and a

label “A” to the left of the main entrance.         SA Ryan also

noticed that SUBJECT VEHICLE 1 was parked in a carport near the

residence.

      32.    During the surveillance, an individual matching

AGOPIAN’s description came from the vicinity of the SUBJECT


                                       11
Case 2:20-mj-03655-DUTY Document 1 Filed 08/04/20 Page 13 of 19 Page ID #:13



PREMISES and peered into SUBJECT VEHICLE 1.         The individual then

proceeded towards a gray Honda CR-V sport utility vehicle

bearing the California license plate 8FHV040 (“SUBJECT VEHICLE

2”).    The individual opened the door and entered VEHICLE 2,

proceeded to back out of the driveway, and then drove away.

Surveillance was subsequently terminated.

        33.     Later that same day, SA Ryan conducted a California

DMV query on SUBJECT VEHICLE 2.       The query returned the vehicle

as being registered to Alenoush Agopian.         The associated address

with the registration matched to the SUBJECT PREMISES.
   V.         TRAINING AND EXPERIENCE REGARDING THE SUBJECT OFFENSES

        34.     Based on my training and experience and information

obtained from other law enforcement officers who investigate

crimes involving stalking, making threats by interstate

communications, and mailing threatening communications, I know

the following:

        35.     People who commit or attempt to commit the Subject

Offenses often perform research on the individuals they are

stalking and threatening.       These individuals usually look for

addresses, biographical information, family information, and

other personal identifying information on their targets.           These

individuals also keep photographs and other media depicting

their targets, and they often write about them in handwritten or

digital journals or diaries.       These individuals often retain

these items of value in order to continue stalking their targets

and to continue sending threatening communications by mail.



                                        12
Case 2:20-mj-03655-DUTY Document 1 Filed 08/04/20 Page 14 of 19 Page ID #:14



      36.   It is common practice for people who commit or attempt

to commit the Subject Offenses to possess and use multiple

digital devices at once.      Such digital devices are often used to

research and continue to threaten the stalker’s targets.

Suspects often use digital devices to perpetrate their crimes

due to the relative anonymity gained by stalking and harassing a

target electronically or over the internet.         They often employ

digital devices for the purposes, among others, of:

(1) researching personal information about the stalker’s targets;

(2) following the targets via social media; (3) maintaining

photographs of the targets; (4) keeping records of their crimes;

and (5) contacting their victims directly or indirectly by phone.
      37.   Oftentimes, people who commit or attempt to commit the

Subject Offenses take pictures with their cellphones of mementos

that remind them of their targets.        They also often use

pseudonyms to mask their true identity.

      38.   It is also common for people who commit or attempt to

commit the Subject Offenses to keep notes and/or “profiles” of

victims on digital devices, and in their homes and cars.           Such

“profiles” contain the personal identifying information of

victims, such as names, addresses, school information, Social

Security numbers, dates of birth, and driver’s license or state

identification numbers.




                                       13
Case 2:20-mj-03655-DUTY Document 1 Filed 08/04/20 Page 15 of 19 Page ID #:15



            VI.   TRAINING AND EXPERIENCE ON DIGITAL DEVICES 1

      39.    Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

             a.    Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.           Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time.       Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

             b.    Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,


      1As used herein, the term “digital device” includes any
electronic system or device capable of storing or processing
data in digital form, including central processing units;
desktop, laptop, notebook, and tablet computers; personal
digital assistants; wireless communication devices, such as
paging devices, mobile telephones, and smart phones; digital
cameras; gaming consoles; peripheral input/output devices, such
as keyboards, printers, scanners, monitors, and drives; related
communications devices, such as modems, routers, cables, and
connections; storage media; and security devices.
                                  14
Case 2:20-mj-03655-DUTY Document 1 Filed 08/04/20 Page 16 of 19 Page ID #:16



programs, applications, and materials on the device.          That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.        For example, recoverable

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

            c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.     For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

            d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.      Digital devices may also contain

“booby traps” that destroy or alter data if certain procedures
are not scrupulously followed.       Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.

      40.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it is not always possible to search devices for data

during a search of the premises for a number of reasons,

including the following:



                                       15
Case 2:20-mj-03655-DUTY Document 1 Filed 08/04/20 Page 17 of 19 Page ID #:17



            a.   Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.        Also, there are now so

many types of digital devices and programs that it is difficult

to bring to a search site all of the specialized manuals,

equipment, and personnel that may be required.

            b.   Digital devices capable of storing multiple

gigabytes are now commonplace.       As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

      41.   The search warrant requests authorization to use the

biometric unlock features of a device, based on the following,

which I know from my training, experience, and review of
publicly available materials:

            a.   Users may enable a biometric unlock function on

some digital devices.     To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or

eye, and the device will automatically unlock if that physical

feature matches one the user has stored on the device.           To

unlock a device enabled with a fingerprint unlock function, a

user places one or more of the user’s fingers on a device’s

fingerprint scanner for approximately one second.          To unlock a

                                       16
Case 2:20-mj-03655-DUTY Document 1 Filed 08/04/20 Page 18 of 19 Page ID #:18



device enabled with a facial, retina, or iris recognition

function, the user holds the device in front of the user’s face

with the user’s eyes open for approximately one second.

            b.   In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when

a device has been restarted or inactive, has not been unlocked

for a certain period of time (often 48 hours or less), or after

a certain number of unsuccessful unlock attempts.          Thus, the

opportunity to use a biometric unlock function even on an

enabled device may exist for only a short time.          I do not know

the passcodes of the devices likely to be found in the search.

            c.   Thus, the warrant I am applying for would permit

law enforcement personnel to, with respect to any device that

appears to have a biometric sensor and falls within the scope of

the warrant: (1) depress AGOPIAN’s thumb and/or fingers on the

device(s); and (2) hold the device(s) in front of AGOPIAN’s face

with his eyes open to activate the facial-, iris-, and/or

retina-recognition feature.
      42.   Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.
                           VII. REQUEST FOR SEALING

      43.   I further request that the Court order that all papers

in support of this application, including the affidavit and

search warrant, be sealed until further order of the Court.

These documents discuss an ongoing criminal investigation that

is neither public nor known to all of the targets of the

                                       17
Case 2:20-mj-03655-DUTY Document 1 Filed 08/04/20 Page 19 of 19 Page ID #:19



investigation.    Accordingly, there is good cause to seal these

documents because their premature disclosure may seriously

jeopardize that investigation.
                          VIII.      CONCLUSION

      44.   For all the reasons described above, there is probable

cause to believe that AGOPIAN violated Title 18, United States

Code, Section 875(c) (Threats by Interstate Communications).

      45.   Further, there is probable cause to believe that the

items listed in Attachment B, which constitute evidence, fruits,

and instrumentalities of violations of the Subject Offenses will

be found at or in the locations, as described in Attachments A-

1, A-2, and A-3.


                                               6
                                         Robert C. McElroy
                                         Special Agent
                                         Federal Bureau of
                                         Investigation

Subscribed to and sworn before me
      
this ____ day of August, 2020.



HONORABLE
UNITED STATES MAGISTRATE JUDGE




                                       18
